Order entered March 30, 2015




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-14-01068-CR
                                     No. 05-14-01069-CR

                           MICHAEL PRENTISS PRECHTL, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 6
                                     Dallas County, Texas
                       Trial Court Cause Nos. F11-35251-X, F11-35252-X

                                          ORDER
        The Court GRANTS the State’s March 24, 2015 motion to extend time to file its brief to

the extent that we ORDER the State to file its brief by FRIDAY, APRIL 24, 2015. No further

extensions will be granted.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                                     /s/   LANA MYERS
                                                           JUSTICE